Title: To George Washington from Major Henry Lee, Jr., 19 June 1780
From: Lee, Henry Jr.
To: Washington, George



My dear Genl,
19th June. 80

I have had variety of intelligence from the enemy this day—none very pointed or material—But it is of such a tenor, that I am firmly of opinion you will hear of Genl Clintons being before West point in less than 48 hours.
Be pleased to excuse this laconic note, it proceeds from the anxiety I feel—I will be more full tomorrow If requisite—this wind is very fair. I am very affcy your Exclys h: sevt

Henry Lee Junr

